Citation Nr: 1810979	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-31 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for impingement syndrome and labral tear, right hip prior to August 28, 2016, and an initial disability rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for residual scar, excision, pilonidal cyst prior to August 28, 2016, and an initial disability rating in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable disability rating for left foot heel spur prior to August 28, 2016, and an initial disability rating in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable disability rating for herpes simplex.

5.  Entitlement to an initial compensable disability rating for left foot Achilles tendonitis.   



6.  Entitlement to an initial compensable disability rating for loss of sense of smell.  

7.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to February 2008.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted the Veteran service connection for left foot heel spur, right hip condition, left foot Achilles tendonitis, pilonidal cyst excision with scarring, herpes simplex, and loss of sense of smell (anosmia).  The RO assigned non-compensable ratings effective February 24, 2008 for each disability.    

In a February 2017 rating decision, the RO granted the following claims: (1) an increased initial rating for the right hip condition from 0 to 10 percent, effective August 28, 2016; (2) an increased initial rating for the residual scar from 0 to 10 percent, effective August 28, 2016; and (3) an increased initial rating for the left foot heel spur from 0 to 10 percent, effective August 28, 2016.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the case of Rice v. Shinseki, 22 Vet. App. 447, 455 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran's representative has indicated that the Veteran's service-connected disabilities have rendered him unemployable.  See September 2017 Representative statement.   Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to a TDIU.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right hip disability is manifested by pain and limitation of adduction where the Veteran cannot cross his legs.  The Veteran's right hip disability is not manifested by limitation of abduction with motion lost beyond 10 degrees, limitation of flexion to 30 degrees, or ankylosis.  

2.  Throughout the appeal period, the Veteran's left foot disability is manifested by moderate difficulties, to include chronic problems with weight bearing.  The Veteran's left foot disability is not manifested by moderately severe or severe foot difficulties, flatfoot, weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion/nonunion of tarsal or metatarsal bones.

3.  Throughout the appeal period, the Veteran's left ankle disability was not manifested by limited motion, whether moderate or marked, ankylosis, malunion of os calcis or astragalus, or astragalectomy.

4.  Throughout the appeal period, the Veteran's linear 2.5cm x 0.2cm residual scar was painful but not unstable.


5.  Prior to May 22, 2012, the Veteran exhibited complete loss of sense of smell with an anatomical or pathological basis.  

6.  As of May 22, 2012, the Veteran did not exhibit complete loss of sense of smell. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, but no higher, for a right hip disability, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2017).

2.  The criteria for an initial disability rating of 10 percent, but no higher, for a left foot disability, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.10, 4.14, 4.27, 4.71a, Diagnostic Code 5284 (2017).

3.  The criteria for a compensable initial disability rating for a left ankle disability have been not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5271 (2017).

4.  The criteria for a compensable initial disability rating for a residual scar have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.10, 4.14, 4.27, 4.118, Diagnostic Code 7804 (2017).

5.  The criteria for a compensable initial disability rating for complete loss of sense of smell prior to May 22, 2012, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.27 4.10, 4.87a, Diagnostic Code 6275 (2017).



6.  The criteria for a compensable initial disability rating for complete loss of sense of smell as of May 22, 2012, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.27, 4.10, 4.87a, Diagnostic Code 6275 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  Therefore, no other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA examinations in May 2009 and August 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  Initial Increased Rating Claims

Here, the Veteran has averred that his service-connected right hip, left ankle/foot, loss of smell, and residual scar are more severe than initially awarded.  He filed a Notice of Disagreement (NOD) with the July 2009 rating decision granting him service connection for these disabilities effective February 24, 2008 in December 2009.   

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 199, 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Generally, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As a preliminary matter, the Board notes that the Veteran has lived abroad in Okinawa, Japan since January 2005.  See February 2017 Veteran statement.  The Veteran has attested to the difficulty in obtaining examinations over the years through the embassy and consulate.  Id.  In fact, before his August 2016 VA examinations discussed above were conducted, the Veteran asked for new examinations in November 2013.  See November 2013 Veteran request.   

A.  Right Hip 

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5251, a 10 percent evaluation represents the maximum schedular criteria for limitation of extension of the thigh.  Consequently, an evaluation in excess of 10 percent cannot be granted under Diagnostic Code 5251. 

Under Diagnostic 5252, a 10 percent disability evaluation is assigned for flexion of the hip limited to 45 degrees.  A 20 percent disability evaluation is warranted for flexion limited to 30 degrees, and a 30 percent rating is contemplated for flexion limited to 20 degrees, while a 40 percent rating is warranted for flexion limited to 10 degrees. 

Under Diagnostic Code 5253, a 10 percent disability evaluation is contemplated for limitation of rotation of the thigh where the affected leg cannot toe out more than 15 degrees.  A 10 percent disability evaluation is also assigned when there is limitation of adduction and the legs cannot be crossed.  A 20 percent disability evaluation is warranted when there is limitation of abduction of the thigh with motion lost beyond 10 degrees.

Diagnostic Code 5254 provides an 80 percent rating for flail joint of the hip, and Diagnostic Code 5250 provides ratings ranging from 60 percent to 90 percent for hip ankylosis.  38 C.F.R. § 4.71(a), Diagnostic Codes 5250, 5254.  However, the Veteran does not have ankylosis or flail joint of the hip, so Diagnostic Codes 5250 and 5254 are not applicable in his case.

Under Diagnostic Code 5255, for impairment of the femur, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  However, the Veteran does not have malunion of the femur, so Diagnostic Code 5255 is not applicable in his case.

The Veteran underwent a VA examination overseas in May 2009.  The examiner determined that the Veteran "still has pain in his right hip with weight bearing and in the morning upon awakening."  See May 2009 VA examination.  In April 2008, the Veteran underwent a musculoskeletal examination for his hips.  Importantly, the Veteran showed "abnormalities" of the right hip and was positive for both the log roll and stinchfield.  See April 2008 medical treatment record.  Here, his range of motion measurements were as follows: flexion to 120 degrees, external rotation to 50 degrees, internal rotation to 15 degrees, abduction to 45 degrees, and adduction to 15 degrees with "++ pain with [flexion, adduction, and internal rotation] position."  

As stated above, the Veteran was not afforded another VA examination until August 2016.  See August 2016 VA examination.  At that examination, the VA examiner recounted the Veteran's right hip condition that "first onset in 2008."  Id.  There, the Veteran noted right hip pain with running and difficulty sleeping at night due to pain.  Importantly, "[a]n MRI showed acetabular tear and cam deformity consistent with impingement syndrome [and the] Veteran was provided physical therapy with little improvement."  At that time, the Veteran reported worsening symptoms with pain during the day and at night.  Further, the Veteran attested to walking awkwardly to relieve pressure on his right hip.  However, he denied locking up or giving out of the hip and reported no problems with the left hip.  The Veteran did not report flare ups but stated it was difficult to walk or stand for long periods due to hip pain.  Id.  

At the examination, the Veteran's right hip flexion was to 95 degrees, extension to 15 degrees, abduction to 25 degrees, adduction to 15 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  See August 2016 VA examination.  Importantly, the examiner reported that "[a]dduction [was] limited such that the Veteran [could not] cross his legs."  Further, the Veteran experienced significant loss of range of motion and did not show evidence of pain with weight bearing or crepitus.  Upon repetitive use, the Veteran exhibited no additional functional loss; however, the examiner also stated that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, but could not describe this in terms of range of motion because the Veteran was not examined in context.  Id.  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation of 10 percent, but no higher, is warranted for the Veteran's right hip disability for the entire appeal period.

The Veteran's adduction since his physical examination in April 2008 has remained consistent; specifically, he is limited in his range of motion and the same adduction score in August 2016 rendered him unable to cross his legs.  The May 2009 VA examination did not contradict these results.  Hence, the Board finds that the Veteran has been unable to cross his legs for the entire appeal period.    

However, review of the VA examination reports and treatment records show that the Veteran's right hip has not been manifested by a limitation of thigh flexion to 30 degrees or by limitation of abduction with motion lost beyond 10 degrees.  Specifically, the most recent August 2016 VA examination revealed flexion of the right hip from 0 to 95 degrees and abduction from 0 to 25 degrees.  Additionally, abduction was not lost beyond 10 degrees.   

The Board has also considered whether higher ratings are warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  During range of motion testing, all VA examiners determined that the Veteran could perform all movements of the right hip with minimal loss of range of motion on repetition.  Although the evidence does show that the Veteran may experience painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).  Here, the Board considered the Veteran's additional functional loss after three repetitions in terms of degrees; as such, a disability rating in excess of 10 percent for the Veteran's right hip disability is not warranted.  

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at 10 percent levels for his right disability, staged ratings are unjustifiable.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 10 percent rating.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his initial disability rating should be higher.  Hence, the preponderance of the evidence is for the Veteran's claim and the Board finds that the criteria for an initial disability rating of 10 percent, but no higher, for a right hip disability are met.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102. 

B.  Left Foot 

The Veteran's left foot heel spurs are evaluated under the criteria for other foot injuries, 38 C.F.R. § 4.71a, Diagnostic Code 5284, which allows a 10 percent evaluation for moderate disability.  A 20 percent evaluation is assigned where there is moderately severe disability, and a 30 percent evaluation is assigned where there is severe disability.  The words "moderate,"  "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" under 38 C.F.R. § 4.6.   

Throughout the appellate period, the Veteran was afforded two VA examinations to assess the current severity of his left foot disability.  At the first examination, the Veteran complained of painful left heel spurs that placed him on light duty for at least two months during active duty.  See May 2009 VA examination.  The Veteran reiterated these complaints at his August 2016 VA examination.  See August 2016 VA examination.  There, he described left heel pain on the plantar surface with prolonged standing, walking, or running.  See August 2016 VA examination.  He reported flare ups and the VA examiner noted difficulty with weight bearing when flare ups occur.  Importantly, the VA examiner stated the Veteran's left foot disability "chronically [compromised] weight bearing" and the Veteran's pain on physical examination "contributed to functional loss."  However, the examiner also stated that the Veteran did not require arch supports, custom orthotic inserts, or shoe modifications.   

At different times during the appeal, the Veteran has stated that he has experienced a worsening of his foot pain; specifically, as noted above, he asserts that his pain makes it difficult to bear weight.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(b) (2017).  There is no evidence that these statements are not credible, as his statements remained consistent across VA examinations spanning the appellate period.  

Applying the facts in this case to the criteria set forth above, the Veteran is entitled to an increased rating of 10 percent, but no higher, for his left foot disability throughout the appellate period.  Importantly, the Veteran has chronically compromised weight bearing.  See August 2016 VA examination.  However, as stated above, the Veteran is still able to stand and walk despite evidence of pain on weight bearing.  As such, the Board characterizes such pain as moderate, to exclude moderately severe and severe.  Further, upon examination, the Veteran was not found to have flatfoot, weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion/nonunion tarsal or metatarsal bones.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 10 percent rating for the service-connected left foot disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

C.  Left Ankle

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of ankle movement, to include showing that normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.

The Veteran is currently rated under Diagnostic Code 5024.  The VA Rating Schedule provides that diseases under said code will be rated on limitation of motion of affected parts.  See Diagnostic Code 5024.  As the Veteran's left ankle is affected, Diagnostic Codes 5270, 5271, 5272, 5273, and 5274 are potentially relevant in this case.  

Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion of the ankle.  In order to warrant a higher, 20 percent rating, marked limitation of motion is required.  

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
See 38 C.F.R. § 4.6.

Diagnostic Code 5270 pertains to ankylosis of the ankle.  Under this diagnostic code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  However, the Veteran does not have ankylosis of the left ankle, so Diagnostic Code 5270 is not applicable in his case.

Diagnostic Code 5272 provides the rating criteria for ankylosis of the subastragalar or tarsal joint.  A 10 percent disability rating is warranted for such ankylosis in good weight-bearing position and a 20 percent rating is warranted for such ankylosis in a poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272.  However, the Veteran does not have ankylosis of the subastragalar or tarsal joint, so Diagnostic Code 5272 is not applicable in his case.

Diagnostic Code 5273 provides the rating criteria for malunion of the os calcis or astragalus.  A 10 percent disability rating is warranted for a moderate deformity, and a 20 percent disability rating is warranted for a marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5273.  However, the Veteran does not have malunion of the os calcis or astragalus, so Diagnostic Code 5273 is not applicable in his case.

Diagnostic Code 5274 provides that a 20 percent disability rating is warranted for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.  However, the Veteran does not have astragalectomy, so Diagnostic Code 5274 is not applicable in his case.

Throughout the appellate period, the Veteran was afforded two VA examinations to assess the current severity of his left ankle disability.  At the first examination, the Veteran complained of left ankle pain that placed him on light duty for at least two months during active duty.  See May 2009 VA examination.  According to the examiner, the Veteran still had "pain in his Achilles tendon."  Id.  The Veteran reiterated these complaints at his August 2016 VA examination.  See August 2016 VA examination.  There, he described left foot pain on the plantar surface with prolonged standing, walking, or running.  See August 2016 VA examination.  He reported flare ups and the VA examiner noted difficulty with weight bearing when flare ups occur.  Range of motion was normal as the Veteran's left ankle dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  Importantly, the Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss.  See August 2016 VA examination.  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that a compensable rating is not warranted for the Veteran's left ankle disability for the entire appeal period.

First, the Board notes that the Veteran's symptoms overlap with his left foot disability.  As he is now being compensated at 10 percent for that disability, assigning a compensable rating for his left ankle disability would violate the law against pyramiding, which specifically states that the rating of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Further, the Veteran does not have any loss of range of motion in the left ankle, even upon repetitive testing.  As such, the Veteran does not have marked or moderate limitation of motion to warrant a higher rating for his left ankle disability.  

The Board has also considered whether higher ratings are warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  During range of motion testing, all VA examiners determined that the Veteran could perform all movements of the left ankle with no loss of range of motion on repetition.  Although the evidence does show that the Veteran may experience painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).  Here, the Board considered the Veteran's additional functional loss after three repetitions in terms of degrees and any weight bearing during flare ups is compensated under Diagnostic Code 5284 above.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record does not warrant a compensable rating for the service-connected left ankle disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

D.  Scar

Scars are rated under 38 C.F.R. § 4.118, Schedule of ratings- skin, under Diagnostic Codes 7800-7805.

Diagnostic Code 7804 pertains to unstable or painful scars.  In relevant part, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  § 4.118, Diagnostic Code 7804, Note (2).  

Diagnostic Code 7800 applies to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or disfigurement of the head, face, or neck.  Diagnostic Code 7801 applies to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Diagnostic Code 7802 applies to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  § 4.118, Diagnostic Codes 7800, 7801, 7802.  However, as the Veteran does not have such scars, Diagnostic Codes 7800, 7801, and 7802 are not applicable in this case.  

At his May 2009 VA examination, the Veteran presented with a surgical scar that was "tender."  See May 2009 VA examination.  The Veteran reiterated his complaint at his August 2016 VA examination.  Specifically, he attested to the fact that the 2.5cm x 0.2cm linear scar was painful; however, the scar was not unstable.  See Id.  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation of 10 percent, but no higher, is warranted for the Veteran's painful scar for the entire appeal period.  

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at 10 percent levels for his painful yet stable scar, staged ratings are unjustifiable.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 10 percent rating.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his initial disability rating should be higher.  Nevertheless, the preponderance of the evidence is for Veteran's claim and the Board finds that the criteria for an initial disability rating of 10 percent for a painful scar are met.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102. 









E.  Loss of Sense of Smell

Complete loss of smell or taste are compensable under 38 C.F.R. § 4.87a.  Specifically, complete loss of smell or taste warrant 10 percent disability ratings each.  See Diagnostic Codes 6275, 6276.  However, evaluation will be assigned under those Diagnostic Codes only if there is an anatomical or pathological basis for the condition.  38 C.F.R. § 4.87a, Note.  

The Veteran underwent a VA examination in May 2009 to assess his loss of smell.  See May 2009 VA examination.  The examiner determined that the Veteran lost his sense of smell "completely."  Id.  The Veteran's physician opined that the Veteran's loss of the sense of smell is "multifactorial to include the following: 1) a remote facial traumatic injury sustained while playing football while he was serving on active duty causing olfactory cleft neuronal shearing injury contributing to neurogenic [loss of smell] component, as well as 2) chronic rhinosinusitis causing a conductive component."  See May 2009 Dr. J.O. opinion.  However, on May 22, 2012, the Veteran reported that he "still has very poor sense of smell although it is a little better than in 2009."  See May 2012 medical treatment record.  Over four years later, the Veteran underwent another VA examination.  At that examination, he noted that his condition was worsening and that he was unable to smell "most items."  However, the VA examiner determined that the Veteran had significant pansinusitis disease and "partial loss of sense of smell and taste" that had a "moderate impact on the ability to smell various odors."  See August 2016 VA examination.  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that a compensable rating of 10 percent is warranted for the Veteran's complete loss of smell until May 22, 2012, when the evidence showed loss of smell less than complete.   

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 10 percent rating prior to May 22, 2012.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his initial disability rating should be higher.  Nevertheless, the preponderance of the evidence is for the Veteran's claim and the Board finds that the criteria for an initial disability rating of 10 percent prior to May 22, 2012 for loss of smell are met.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102. 


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for a right hip disability is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to an initial disability rating of 10 percent, but no higher, for a left foot disability is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to a compensable initial disability rating for a left ankle disability is denied.   

Entitlement to an initial disability rating of 10 percent, but no higher, for a residual scar, excision, pilonidal cyst is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to a compensable initial disability rating of 10 percent for complete loss of sense of smell prior to May 22, 2012 is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to a compensable initial disability rating for complete loss of sense of smell as of May 22, 2012 is denied.  




REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's initial increased rating for herpes and TDIU claims.  

As to the initial increased rating claim, the Board finds that a new examination is warranted.  The Veteran's last VA examination for his service-connected herpes simplex was almost eight years ago.  See May 2009 VA examination.  Since his last VA examination, the Veteran has suggested that his symptoms associated with this disability have worsened and he requested a new examination which was not performed.  See November 2013 Veteran statement.  Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his herpes.

As to the TDIU claim, the Veteran and his representative have alleged that the Veteran is unemployable due to his service-connected right hip, residual scar, and left foot heel spur.  See September 2017 representative statement.  While the evidence of record shows that the Veteran may have been employed as late as November 2013 as a "Broadcast Specialist" by a broadcasting company overseas, the Board does not have enough information upon which to render a decision.  On remand, the AOJ should provide the Veteran with VCAA notice regarding the claim for TDIU and obtain any additional evidence pertinent to the TDIU claim, to include information regarding the Veteran's work history.






Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records dated from November 2017 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for an examination from an appropriately qualified VA examiner (adhering to applicable protocols for Veterans living abroad) to determine the current nature and severity of all manifestations associated with his service-connected herpes simplex.  The examination should be scheduled during a flare up of this condition, which is likely to occur at short notice.  All appropriate steps should be taken to give notice to the examining facility of the unusual requirements of this case and to communicate with the Veteran to determine when a flare up occurs.  

The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the service treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's herpes simplex in accordance with VA rating criteria.

3.  Provide the Veteran and his representative with VCAA notice regarding his TDIU claim.

 4.  Undertake development to obtain any additional evidence pertinent to the Veteran's TDIU claim, to include the Veteran's work history.  Specifically, request that the Veteran complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  Also, request VA Form 21-4192 from his prior employers.  All records and responses received should be associated with the evidentiary record.

5.  Advise the Veteran and his representative that the Veteran may submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment.  The Veteran may also submit evidence documenting any past or prospective marginal employment (employment secured or followed that resulted in earned annual income that did not exceed the poverty threshold for one person).





6.  After remand directive 2 is completed, readjudicate the initial increased rating herpes claim.  After remand directives 3-5 have been completed, adjudicate the TDIU claim pursuant to 38 C.F.R. § 4.16, including whether the requirements for invoking the procedures for referral to the VA Director of Compensation pursuant to 38 C.F.R. § 4.16(b) have been met.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


